 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                Case No.: 2:15-cr-00285-APG-PAL

 4          Plaintiff                                    Order (1) Denying Motion for Pretrial
                                                         Evidentiary Hearing, and (2) Granting
 5 v.                                                    Motion to Exclude Expert Testimony of
                                                                         Hail
 6 CHARLES BURTON RITCHIE,
   BENJAMIN GALECKI, and RYAN                                    [ECF Nos. 153, 156, 166]
 7 MATTHEW EATON,

 8          Defendants

 9

10         Defendant Benjamin Galecki moves for a pretrial hearing pursuant to Daubert v. Merrell

11 Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) to address six of the witnesses the government

12 intends to call as experts at trial: Michael L. Van Linn, Jordan Trecki, Kari Bowen, Scott

13 Albrecht, Stephen G. Lawrence, and Gregory W. Endres. ECF No. 153. He also seeks to

14 exclude the expert testimony of Stacey Hail, based on one of my prior orders. Galecki’s motion

15 is joined by defendants Ryan Matthew Eaton and Charles Burton Ritchie. ECF Nos. 156, 166.

16 The government responds that Galecki’s motion does not raise issues that warrant a Daubert

17 hearing. ECF No. 221. I agree.

18 I. DAUBERT HEARING

19         Galecki contends that a Daubert hearing is necessary to “determine whether the

20 expert[s’] testimony ‘both rests on a reliable foundation and is relevant to the task at hand’ and

21 whether the expert is qualified.” ECF No. 153 at 8 (quoting Daubert, 509 U.S. at 597). He

22 argues that, due to the complex nature of controlled substance analogues, I should hold a pre-trial

23 Daubert hearing before I determine that the government’s proffered experts are deemed reliable.
 1 ECF No. 153 at 11. Galecki cites a case from the Eastern District of Wisconsin in which that

 2 court concluded that the “overwhelming weight of opinion in the scientific community is that the

 3 chemical structures of UR-144 and XLR-11 are not substantively similar to the structure of

 4 JWH-018.” The Smoke Shop, LLC v. United States, 949 F. Supp. 2d at 877 (E.D. Wis. 2013).

 5 Because the government’s experts in the present case reached the opposite conclusion from the

 6 judge in Smoke Shop, Galecki argues that the methodologies of the government’s experts are

 7 inherently unreliable under Daubert. ECF No. 153 at 11.

 8            Galecki also argues that a Daubert hearing is warranted because (1) Van Linn, Bowen,

 9 Albrecht, and Lawrence have not published in the area of chemical analogues; (2) it is not clear

10 what scientific literature Van Linn and Trecki relied on in making their determinations;

11 (3) Bowen appears to be testifying as both an expert and a fact witness; (4) Lawrence is a CEO,

12 not a scientific expert; and (5) it is not clear whether Endres or someone else in his company will

13 testify.

14            The government responds that Daubert hearings are concerned with an expert’s

15 methodology, not the witness’s conclusions or qualifications, and that the issues raised by

16 Galecki concern either conclusions regarding drug analogues or the witnesses’ expertise and

17 background. ECF No. 221. The government also points to its supplemental expert notice, which

18 was timely filed after Galecki’s motion and includes additional information regarding the

19 qualifications and bases for Endres’s and Trecki’s opinions. ECF No. 210. Responding

20 specifically to Galecki’s reliance on Smoke Shop, the government cites to United States v. Riley

21 et al., 2:12-CR-478-JAD-VCF, ECF No. 183 at 10 (D. Nev. Feb. 7, 2014), where Magistrate

22 Judge Ferenbach disagree with the scientific pronouncement in Smoke Shop because it lacked

23 academic references or reasoning.



                                                     2
 1          Expert witness testimony is governed by Federal Rule of Evidence 702, which states,

 2          A witness who is qualified as an expert by knowledge, skill, experience, training,
            or education may testify in the form of an opinion or otherwise if:
 3
            (a) the expert’s scientific, technical, or other specialized knowledge will help the
 4          trier of fact to understand the evidence or to determine a fact in issue;

 5          (b) the testimony is based on sufficient facts or data;

 6          (c) the testimony is the product of reliable principles and methods; and

 7          (d) the expert has reliably applied the principles and methods to the facts of the
            case.
 8

 9 An inquiry as to the admissibility of the expert’s testimony is necessarily “a ‘preliminary’ one, to

10 be made ‘at the outset,’” but “this does not mean that it must be made in a separate, pretrial

11 hearing . . . .” United States v. Alatorre, 222 F.3d 1098, 1102 (9th Cir. 2000) (quoting Daubert,

12 509 U.S. at 592). “[T]he Supreme Court” has not “mandate[d] the form that the inquiry into

13 relevance and reliability must take . . . .” Id. at 1102.

14          The fact that a person has not published a book or article does not exclude her from

15 testifying as an expert. A witness such as Lawrence need not be a “scientific expert” to testify as

16 an expert witness, so long as he has “technical or other specialized knowledge” and is otherwise

17 qualified under Rule 702. And a witness may testify as both an expert and a percipient witness,

18 so long as the jury is properly instructed how to consider the testimony. See Ninth Circuit Model

19 Criminal Jury Instruction 4.15.

20          A Daubert hearing is not necessary at this juncture. The determination in Smoke Shop is

21 not convincing evidence that the witnesses’ conclusions in this case are so contrary to the

22 scientific consensus that their methodologies would not be admissible. Likewise, when

23 considering the recent supplements filed by the government, the experts’ qualifications are



                                                       3
 1 sufficient such that Galecki’s concerns would be best addressed through “[v]igorous cross-

 2 examination, presentation of contrary evidence, and careful instruction on the burden of proof,”

 3 which “are the traditional and appropriate means of attacking shaky but admissible evidence.”

 4 Daubert, 509 U.S. at 596. To the extent that the defendants feel that the government’s expert

 5 disclosures do not satisfy Federal Rule of Criminal Procedure 16(a)(1)(G), they may file a

 6 motion in limine. The motion for a Daubert hearing is denied at this time.

 7 II. EXPERT WITNESS HAIL

 8         Galecki also seeks to exclude the expert testimony of Stacey Hail, who would “opine as

 9 to the cause of death for Karl LaDue . . . .” ECF No. 89 at 4. I previously excluded evidence

10 relating to LaDue’s death. ECF No. 109. The government does not respond to Galecki’s motion

11 regarding Hail. Because Hail’s expert report (ECF No. 89-1) relates only to LaDue’s death,

12 which may not be admitted at trial, I grant Galecki’s motion to exclude Hail from testifying.

13 III. CONCLUSION

14         IT IS THEREFORE ORDERED that the defendants’ joinders to the motion for pretrial

15 evidentiary hearing (ECF Nos. 156, 166) are GRANTED.

16         IT IS FURTHER ORDERED that Galecki’s motion for pretrial evidentiary hearing

17 (ECF No. 153) is GRANTED in part. His motion to exclude the expert testimony of Hail is

18 granted. The remainder of the motion is denied.

19         DATED this 13th day of December, 2018.

20
                                                        ANDREW P. GORDON
21                                                      UNITED STATES DISTRICT JUDGE

22

23



                                                   4
